Citation Nr: 0726233	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the appellant as the deemed 
valid widow of the veteran for the purpose of establishing 
entitlement to Department of Veterans Affairs (VA) dependency 
and indemnity compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948.  The He passed away in February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.  

The appellant provided testimony at a hearing before 
personnel at the RO in June 2005.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The veteran and the appellant were common-law married 
from 1956 to 1971.

2.  The veteran died in February 1990.  

3.  The evidence indicates that the veteran did not hold 
himself out to be married or in a common-law marriage with 
the appellant prior to his death.

4.  The veteran and appellant did not have a deemed valid 
marriage.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits for a 
surviving spouse have not been met.  38 U.S.C.A. §§ 103, 5124 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 
3.204, 3.205 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in the Board's decision.  Further, even if the VCAA 
were applicable in this case, the duties to assist and notify 
have been satisfied in this case.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  With respect to the 
notice provisions, the Board observes that various notice 
letters, including correspondence dated in August 2004 and 
October 2004, have notified the appellant of any type of 
evidence needed to substantiate her claim.  Regarding the 
duty to assist, the Board observes that the appellant has not 
identified the existence of any relevant evidence that is not 
of record.

Background

The appellant has come to the VA asking that she be 
recognized as the veteran's common law wife and that she be 
granted DIC benefits.  The veteran and the appellant began 
living with one another in 1952.  They were not formally 
married, either by a justice-of-the-peace or by a 
minister/pastor/priest.  While cohabitating, the veteran and 
the appellant produced six children.  Confirmation of the 
status of the veteran, the appellant, and the children is 
contained in the claims folder via a VA Form 21-4138, 
Statement in Support of Claim, received in May 1967.  On that 
statement, the veteran specifically classifies the appellant 
as his common law wife.  

Shortly after the submission of the May 1967 form, and 
following a VA examination of the veteran, the RO determined 
that the veteran was permanently and totally disabled for 
pension purposes.  A pension was granted effective March 
1967.  Around the time that the pension was granted, the 
veteran was hospitalized for treatment of his nonservice-
connected disorders.  The appellant contacted the RO 
informing the RO of the veteran's hospitalization and asking 
that she receive the veteran's pension.  The RO informed the 
appellant that she was not entitled to any monies because she 
was not the veteran's wife.  A field examination report from 
September 1967 did recognize the appellant however as the 
veteran's common-law wife.  

In October 1968, the veteran sent to the RO a VA Form 21-
4138, Statement in Support of Claim.  On that document, the 
veteran specifically wrote that the appellant was "not my 
wife anymore."  He further stated that the appellant was not 
living with veteran but was instead living with another man.  
The appellant submitted a claim for benefits approximately 
four months later asking that she receive an apportionment of 
the veteran's pension for the support of the veteran's and 
the appellant's children who were living with the appellant.  

Then in February 1971, the appellant once again requested an 
apportionment of the veteran's pension.  She submitted a VA 
Form 21-4138, Statement in Support of Claim.  However, it is 
noted that the appellant classified herself as the veteran's 
"ex-wife" of the veteran.  The veteran subsequently 
provided a written statement to the RO in May 1971.  In that 
statement, the veteran stated that when he was hospitalized 
for his nonservice-connected disabilities, the appellant 
started to cohabitate with another man.  While living with 
this other man, the veteran claimed that the appellant 
allowed that man to molest the veteran's daughters.  After 
the alleged molester was arrested, the appellant then started 
to cohabitate with a second man, not the veteran.  The 
veteran noted that he now had custody of his daughters.  
Thereafter, the RO found that an apportionment of the 
veteran's pension was not in order since the veteran was 
indeed providing support for his dependents.  

Sixteen years later (in 1987), the veteran submitted a VA 
Form 21-6897, Statement of Income and Net Worth-Disability.  
He proffered the form so that he could start to receive 
improved pension benefits.  Of note on the form was the 
veteran's statement that he was not married.  Two years 
later, in November 1989, the veteran submitted a VA Form 21-
0515, Improved Pension Eligibility Verification Report, in 
which he stated again that he was not married.  

In November 1989, the veteran was admitted to his local VA 
Medical Center after a reported suicide attempt.  A statement 
concerning the veteran's medical status was submitted by his 
daughter, not the appellant.  The veteran's daughter, not the 
appellant, asked that she be named the veteran's guardian.  
Unfortunately, the veteran passed away three months later in 
February 1990.  A social work report was accomplished shortly 
after the veteran's death; that report was dated February 9, 
1990.  On that report, the veteran's daughter, not his 
spouse, was listed as the veteran's family or next-of-kin.  
Moreover, on the VA application for burial benefits form, the 
veteran's marital status was listed as "never married."  
The application was completed by one of the veteran's 
daughters.  

Fourteen years after the veteran's death, the appellant 
submitted a claim for DIC benefits.  It was written on the 
form that the appellant had lived with the veteran for 
seventeen years and that the veteran had "left the home" 
thirty years ago.  This would mean that the veteran and the 
appellant were not living together in the early 1970s.  

Notwithstanding what she wrote on the claim for DIC benefits, 
the appellant then submitted two written statements from 
friends of the appellant.  One statement stated that the 
appellant and the veteran had been living with one another 
from 1968 to the veteran's death.  The other statement stated 
he had known the appellant and the veteran since 1956; the 
writer reported that the appellant was the veteran's 
"wife."  Additionally, the appellant provided answers to a 
questionnaire from the RO with respect to her relationship 
with the veteran.  On that form, the appellant stated that 
she lived with the veteran as "husband and wife," that the 
relationship began in 1956, that she lived with the veteran 
until his death in 1990, and that she and the veteran held 
themselves out openly to the community as husband and wife.  

In November 2004, to further bolster her claim, the appellant 
submitted two more statements regarding her relationship with 
the veteran.  The individuals who provided the documents were 
purported to be two of the veteran's daughters.  The first 
document stated that the veteran and the appellant lived 
together as husband and wife, they held each out to others as 
husband and wife, and that the appellant was living with the 
veteran at the time of his death.  The second document 
repeated the same contentions.  However, the author of this 
document was the same individual that submitted a claim for 
burial benefits in 1990.  On the claim for burial benefits, 
the author contended that the veteran was not married.  On 
the claim for burial benefits, the author did not list the 
appellant as the veteran's wife, common-law or otherwise.  

The RO has not recognized the appellant as the veteran's 
spouse.  As such, the RO has concluded that DIC benefits may 
not be awarded to her.  The appellant has argued that she 
should be considered the veteran's surviving spouse under VA 
law and regulation on the basis that she was the veteran's 
common-law wife.  She asserts that both she and the veteran 
held themselves out to the public as husband and wife in the 
years prior to his death.  She has claimed this even though 
she has not provided any type of statement from any medical 
professional, private or governmental, or any government 
agency that would indicate that she was listed as the 
immediate next-of-kin or his wife.





Legal Criteria

Common-law marriage is not recognized in the Commonwealth of 
Puerto Rico.  However, if common-law marriage was recognized, 
to establish a common-law marriage, the parties must:

(1) have an actual and mutual agreement 
between the spouses to be husband and 
wife; 
(2) have a permanent relationship; 
(3) have an exclusive relationship, 
proved by cohabitation as man and wife; 
and 
(4) hold themselves out publicly as 
husband and wife.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2006) and who was the 
spouse of the veteran at the time of the veteran's death; and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2006).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2006).

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2006).  According to Black's 
Law Dictionary, a "common law marriage" is defined as a 
marriage not solemnized in the ordinary way (i.e. non- 
ceremonial) but created by an agreement to marry, followed by 
cohabitation, a consummated agreement to marry, marriage 
contract, per verba de praesenti, followed by cohabitation.  
Such a marriage requires a positive mutual agreement, 
permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations.  Id. at 144-45 
(5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains:  the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2006).  VA shall require corroborating 
evidence to verify a marriage where:  the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 
3.204(a)(2) (2006).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2006).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1)	Copy or abstract of the public 
record of marriage, or a copy of the 
church record of marriage, containing 
sufficient data to identify the parties, 
the date and place of marriage, and the 
number of prior marriages if shown on the 
official record; 
2)	Official report from service 
department as to marriage which occurred 
while the veteran was in service; 
3)	The affidavit of the clergyman or 
magistrate who officiated; 
4)	The original certificate of 
marriage, if the VA is satisfied that it 
is genuine and free from alteration; 
5)	The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony; 
6)	In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, 
if living, setting forth all of the facts 
and circumstances concerning the alleged 
marriage, such as the agreement between 
the parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and 
whether children were born as the result 
of the relationship.  This evidence 
should be supplemented by affidavits or 
certified statements from two or more 
persons who know as the result of 
personal observation the reputed 
relationship which existed between the 
parties to the alleged marriage including 
the periods of cohabitation, places of 
residences, whether the parties held 
themselves out as married, and whether 
they were generally accepted as such in 
the communities in which they lived; or, 
7)	Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid 
marriage actually occurred.

38 C.F.R. § 3.205(a) (2006).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2006) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2006).

Analysis

In the instant case, and for the reasons stated below, the 
Board concludes that the appellant is not entitled to 
recognition as the surviving spouse of the veteran.

As detailed above, the appellant has acknowledged that she 
was not formally married to the veteran at any time while the 
veteran was alive.  However, she has argued that she and the 
veteran had entered into a common-law marriage from 1956 
until the veteran died.  The lay evidence, to include 
statements from the appellant and her family have been 
contradictory, or at best inconclusive, regarding the status 
of the appellant in regards to the veteran.  The Board finds 
that the best evidence to determine the relationship of the 
veteran to the appellant is the evidence submitted by the 
veteran prior to his death and the veteran's daughter 
immediately following his death.  See Madden v. Gober, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997) (A claimant's later 
allegations can be contradicted by contemporaneous 
statements.)

The Board finds that the contemporaneous evidence and 
subsequent lay statements do not support the appellant's 
claim.  The documents signed by the veteran from 1971 to his 
death in 1990 do not indicate, suggest, or insinuate that he 
considered himself in a marriage type relationship, permanent 
and exclusive of all others, with the appellant, or to 
undertake the obligations or responsibilities of marriage 
with the appellant.  In fact, documents signed in the later 
1980s for improved pension benefits indicate that the veteran 
was unmarried and unencumbered.  The veteran's unmarried 
status was confirmed by the veteran's daughter when she 
requested burial benefits.  Moreover, the appellant herself, 
when she submitted her initial request for DIC benefits wrote 
that she only was "married" to the veteran for seventeen 
years and that she had not been living in the same household 
as the veteran for many, many years.  There is nothing in the 
claims folder that would insinuate or corroborate the 
appellant's assertions that the veteran considered himself 
and the appellant married, or held themselves out to the 
married.  Hence, the Board finds that there is nothing in the 
contemporaneous evidence in which either the veteran or the 
appellant held themselves out as in a marriage relationship 
with one another.  Such a concept, that of a renewed common-
law marriage, does not appear in the evidence of record until 
many years after the veteran died and after the appellant 
began her claim before the VA.

Nevertheless, the appellant has continued to argue that the 
appellant's and veteran's relationship should be recognized 
by VA as a valid marriage under the provisions of 38 U.S.C.A. 
§ 103(a) (West 2002) and 38 C.F.R. § 3.52 (2006).  VA General 
Counsel has held in a precedent opinion that an appellant's 
lack of knowledge that a common law marriage was not 
recognized by the appropriate jurisdiction is a legal 
impediment that does not necessarily bar recognition of the 
marriage for VA purposes.  VAOPGCPREC 58- 91 (June 17, 1991).  
However, the evidence shows that the veteran did not 
cohabitate with the appellant for the 20 years prior to the 
veteran's death.  Also from the record, it appears that there 
was never an intention on the veteran's part to be married to 
the appellant after she cohabitated with two men not the 
veteran.  Thus, there was never a deemed valid marriage, 
common-law or otherwise, after the early 1970s.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the veteran's surviving spouse for VA purposes.  
The Board finds the lay statements supporting the alleged 
common law marriage are not creditable.  See Washington v. 
Nicholson, No. 03-1828, slip op. at 5-6 (U.S. Vet. App. Nov. 
2, 2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  Therefore, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For these reasons, the 
appellant's claim is denied.




ORDER

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for VA purposes is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


